Citation Nr: 0615402	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 
2002 for the grant of an increased 70 percent disability 
evaluation for generalized anxiety disorder, chronic, with 
severe, obsessive and compulsive features.  

2.  Entitlement to an effective date prior to September 19, 
2002 for the grant of a total rating for compensation 
purposes based on unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  By RO rating decision of October 2002, the RO increased 
the disability evaluation for generalized anxiety disorder, 
chronic, with severe, obsessive and compulsive features, from 
50 percent to 70 percent, effective September 19, 2002, the 
date of a special VA psychiatric examination.  

2.  It was not factually ascertainable that service-connected 
generalized anxiety disorder, chronic, with severe, obsessive 
and compulsive features, had increased in severity prior to 
September 19, 2002.  

3.  It was not factually ascertainable that service-connected 
disabilities had prevented the veteran from engaging in 
substantially gainful employment prior to September 19, 2002.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 19, 
2002 for an increased evaluation of 70 percent for 
generalized anxiety disorder, chronic, with severe, obsessive 
and compulsive features, are not met.  38 U.S.C.A. §§1155, 
5013, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§3.400, 4.7, 
4.140, Diagnostic Code 9440 (2005).  

2.  The criteria for an effective date prior to September 19, 
2002 for the grant of a TDIU are not met.  38 U.S.C.A. 
§§5107, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of  responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

By letter dated in June 2002, prior to the October 2002 
rating decision, the veteran was apprised in accordance with 
the applicable law.  Subsequent to the rating decision, the 
veteran was reapprised of what evidence would substantiate 
his claims by letter dated in December 2003, prior to the 
readjudication of the claims in a February 2004 statement of 
the case (SOC) and a February 2005 supplemental statement of 
the case (SSOC).  

VA also obtained both VA and private medical records towards 
development of the claim, as well as copies of relevant 
information generated by the Social Security Administration.  
During the pendency of the claim, VA medical examinations 
were conducted in February 1998, August 1999 and September 
2002.  

VA has done everything reasonably possible to notify and 
assist the veteran that the documented facts already on file 
control the outcome of both claims on appeal.  In such 
situation, further development is not appropriate.  See 
Soyini, 1 Vet. App. at 546 (1991).  


The Merits of the Claims

The veteran contends that the RO's grant of his claim for an 
evaluation in excess of 50 percent-the assignment of a 70 
percent evaluation-for service-connected generalized anxiety 
disorder, should have been made effective, not from the 
September 19, 2002 date of the special VA psychiatric 
examination requested by the Board in a July 1999 Remand, but 
the December 1997 receipt of his claim for an increased 
rating, in excess of 50 percent, for his generalized anxiety 
disorder.  Alternately, the veteran asserts that the private 
psychiatric treatment statements of R.F., M.D., dated in 
October 1996 (received at the VA RO in February 1998), 
November 1997 (received at the VA RO in June 1998) and June 
1998 (received at the VA RO in June 1998), support both a 70 
percent schedular evaluation for anxiety reaction and a TDIU 
prior to September 19, 2002.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for entitlement to an increased rating 
for his generalized anxiety disorder was received at the VA 
RO in December 1997.  Under the applicable criteria, the 
veteran's psychiatric disability is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  Diagnostic Code 9411 of the 
VA's Schedule for Rating Disabilities provides for a 50 
percent rating where there is a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.    

A 70 percent evaluation is assigned under Diagnostic Code 
9400 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.    

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.   
(Emphasis added).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Additionally, where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).  

In determining whether an individual is unemployable by 
reason of his single service-connected disorder, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  See 38 C.F.R. § 3.341.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19.  

In determining whether veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, which would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  The Board must 
determine if there are circumstances, apart from non-service-
connected disabilities and advanced age, that places this 
veteran in a different position than other veterans similarly 
evaluated for service-connected disability.  Id.  

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability rating shall be 
assigned as of the date of receipt of claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1). 

Thus, an effective date for an increased rating may be 
assigned later than the date of receipt of claim if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed. Therefore, determining an 
effective date for an increased rating involves an analysis 
of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, VA  may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  In Re Harper, 10 Vet. App. at 126- 27.  

Here, the evidence prior to the September 19, 2002 VA 
psychiatric examination does not support either a 70 percent 
evaluation for the veteran's generalized anxiety or a TDIU.  
Specifically, neither the October 1996 nor the November 1997 
medical statements of Dr. R.F. demonstrate symptomatology 
warranting an evaluation in excess of 50 percent under 
Diagnostic Code 9400, and the June 1998 medical statement of 
Dr. R.F. has been contradicted by all other more reliable 
psychiatric opinion evidence of record.  

The psychiatric evidence dated prior to VA examination on 
September 19, 2002, demonstrates considerably less social and 
industrial impairment than that which was first shown on VA 
examination on September 19, 2002.  These records show that 
the veteran retired in September 1997 from the Puerto Rico 
Department of Labor after a 30-year career, he lived at home 
with his wife of more than twenty years, that the couple 
raised a child, and that the veteran had a demonstrated 
ability to function occupationally and interpersonally, 
albeit with some difficulty.  See VA examination reports of 
February 1998 and August 1999.  The February 1998 VA 
psychiatric examination report is most significant for a 
score of 80 on the Global Assessment of Functioning (GAF) 
scale, with findings limited to an anxious mood and 
constricted affect.  

The October 1996 medical statement of Dr. R.F. shows that the 
veteran had anxiety and wished to quit his job due to hostile 
feelings about his superior.  However, the veteran was 
receiving psychiatric counseling on only a monthly basis.  
This statement does not support an evaluation in excess of 50 
percent for the veteran's generalized anxiety disorder or a 
TDIU.  Similarly, the November 1997 medical statement of Dr. 
R.F. indicated a history of drug dependence and alcohol use.  
However, the veteran was found not to be hallucinating, 
although delusions were present, he had some occasional 
suicidal ideas, frequent panic attacks, a restricted affect 
and a depressed mood.  The veteran indicated that he disliked 
making new social contacts and that he sometimes goes to 
church.  

The evidence does not approximate the criteria for a 70 
percent evaluation under Diagnostic Code 9400.  The veteran 
is not shown to have an inability to establish and maintain 
affective relationships, he is not shown to have deficiencies 
in most areas such as work and family, and there is no 
spatial disorientation, or neglect of personal appearance and 
hygiene, as anticipated by the criteria for a 70 percent 
rating under Diagnostic Code 9400.  Moreover, the veteran is 
not shown to be unemployable.  

The June 1998 medical statement of Dr. R.F., received at the 
RO the same month, is the only indication of record 
suggesting that the veteran had hallucinations, and that his 
anxiety was severe so as to result in very frequent vomiting 
and loss of sphincter control.  However, this report is 
unsupported by any other clinical record on file and does not 
serve as a basis for an earlier effective date because it is 
apparently based solely upon a history not otherwise 
documented and provided by the veteran.  
The mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

The clinical history, including the VA examination reports of 
October 1996, February 1998, August 1999 and September 19, 
2002, show that the veteran has never had any hallucinations, 
or anxiety-related vomiting and loss of sphincter control.  
No credible evidence of record demonstrates such 
symptomatology described in Dr. R.F.'s June 1998 statement.  
Rather, the September 19, 2002 VA examination report shows 
for the first time an increase in psychiatric symptomatology, 
albeit with no hallucinations, vomiting or loss of sphincter 
control - appropriately, the date of the VA examination was 
established as that for the grant of a total disability 
rating.  

There is no reasonable basis upon which to predicate an 
earlier effective date for an increased rating of 70 percent 
for anxiety, prior to September 19, 2002.  It was not until 
the veteran's September 19, 2002 VA psychiatric examination 
that the combined effect of his demonstrated symptomatology 
associated with his multiple disabilities are shown to have 
increased in severity to the point where, for the first time, 
it could be said that they prevented his gainful employment.  
Thus, it was as of the date of that examination, i.e., 
January 19, 2002, that it first became factually 
ascertainable that the veteran's several service-connected 
disabilities rendered him, essentially, unemployable.  The 
date of receipt claims for an increased psychiatric rating 
and TDIU, in December 1997, do not serve for an earlier 
effective date because September 19, 2002 is the earliest 
date from which the evidence supported a 70 percent rating 
for anxiety and a TDIU.  This is particularly true in this 
case, since, the VA examination reports of February 1998 and 
August 1999, weigh heavily against the assignment of an 
evaluation in excess of 50 percent for the veteran's 
generalized anxiety disorder and against a TDIU.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claims on appeal are denied because a 
preponderance of the evidence is unfavorable.  The actions of 
the RO at issue were generous, supported by the evidence of 
record, and appropriate under applicable VA laws and 
regulations.  


ORDER

An effective date prior to September 19, 2002 for an 
increased evaluation of 70 percent for generalized anxiety 
disorder, chronic, with severe, obsessive, compulsive 
features, is denied.  

An effective date prior to September 19, 2002 for the grant 
of a TDIU is denied.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


